Case 1:20-cv-03553-STV Document 1 Filed 12/02/20 USDC Colorado Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No. 1:20-cv-3553

ZOOMINFO TECHNOLOGIES LLC, a Delaware limited liability company,

               Plaintiff,

v.

CARPEDATUM, LLC, a Colorado limited liability company,

               Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL


       Plaintiff ZoomInfo Technologies LLC (“ZoomInfo”), for its complaint against

CarpeDatum, LLC (“CarpeDatum”), alleges as follows:

                                       INTRODUCTION

       ZoomInfo curates a highly accurate database of information used by businesses worldwide

in connection with their business-to-business sales, marketing, and recruiting. ZoomInfo invests

millions of dollars annually to build and maintain its database and associated intellectual property

and to constantly verify, update, and expand upon the information it provides to customers. To

use this database, ZoomInfo’s customers pay tens and sometimes hundreds of thousands of dollars

in subscription fees. The success of ZoomInfo’s business model depends on a customer’s faith on

the continued availability—and exclusivity—of ZoomInfo’s database.

       Instead of paying for a subscription like other customers, CarpeDatum gained unauthorized

access to ZoomInfo’s database for years, thereby improperly acquiring and gaining knowledge of
Case 1:20-cv-03553-STV Document 1 Filed 12/02/20 USDC Colorado Page 2 of 11




the data contained therein. CarpeDatum then used this improperly acquired data to market and

promote its products and services. ZoomInfo therefore brings this suit to protect its highly valuable

intellectual property, recover its damages, and ensure fairness for itself and for its customers.

                                             PARTIES

       1.      ZoomInfo is a Delaware limited liability company. Its principal place of business

is located in Vancouver, Washington.

       2.      CarpeDatum is a Colorado limited liability company. Its principal place of business

is located in Aurora, Colorado.

                                  JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over the federal claims under 28 U.S.C.

§§ 1331 and 1338(a) and (b). This Court also has supplemental jurisdiction over the state law

claims under 28 U.S.C. § 1367.

       4.      This Court has personal jurisdiction over CarpeDatum because CarpeDatum is a

Colorado limited liability company. Venue is proper in this district because a substantial part of

the events and omissions giving rise to this action occurred in this district. 28 U.S.C. § 1391(b)(2).

                                  FACTS AND ALLEGATIONS

A.     ZoomInfo’s Platform.

       5.      ZoomInfo provides business-to-business marketing data including business contact

data, firmographic information, and other competitive intelligence. It delivers this data to paying

subscribers via a password-secured, online graphical user interface. ZoomInfo’s subscribers gain

access to its database of marketing information profiling businesses in the United States and across




                                                  2
Case 1:20-cv-03553-STV Document 1 Filed 12/02/20 USDC Colorado Page 3 of 11




the globe. ZoomInfo has been recognized as an industry leader in sales and marketing intelligence.

The depth, breadth, and accuracy of ZoomInfo’s database is unrivaled in the marketplace.

        6.      ZoomInfo has invested, and continues to invest, tens of millions of dollars to

develop and maintain the infrastructure, content, and quality of its database. To deliver timely and

comprehensive data to ZoomInfo’s clients, ZoomInfo employs hundreds of research analysts

focused on building, managing, and updating ZoomInfo’s database. ZoomInfo expends substantial

labor, time, and resources to collect, organize, and disseminate the information in its database. In

total, ZoomInfo employs thousands of people, and has made significant investment in developing

and purchasing software, hardware, and other equipment to continuously update and support the

accuracy and comprehensiveness of its database. ZoomInfo’s database displays the selection,

arrangement, orchestration, compilation, and presentation of the organizational charts, contacts,

and other information collected and assembled by ZoomInfo’s analysts.

        7.      ZoomInfo licenses access to its database to thousands of companies. ZoomInfo’s

database is valuable to companies like CarpeDatum because they use the detailed information

collected by ZoomInfo to market their own products and services.

        8.      Indeed, CarpeDatum was a customer until December 2019.

        9.      The database’s value depends on its exclusivity. To protect the database’s value,

ZoomInfo has implemented reasonable security measures. For example, access to ZoomInfo’s

database requires a password, and only users that have signed restrictive license agreements

receive this password. ZoomInfo also uses mail monitoring and list protection to secure the

integrity of its database.




                                                 3
Case 1:20-cv-03553-STV Document 1 Filed 12/02/20 USDC Colorado Page 4 of 11




B.     CarpeDatum’s Wrongful Conduct.

       9.      Instead of acquiring a license from ZoomInfo to access the proprietary and

confidential subscriber-only portions of the platform, CarpeDatum gained unauthorized access to

ZoomInfo’s proprietary information by using login credentials issued to existing ZoomInfo

customers. CarpeDatum thus acquired and gained knowledge of ZoomInfo’s proprietary data

without using proper means. CarpeDatum then used this improperly acquired data to market and

promote its products and services. This conduct presents a critical threat to ZoomInfo: if everyone

did what CarpeDatum has done, ZoomInfo could not survive as a business, and the resource

ZoomInfo provides to its customers would be completely lost. Through its actions, CarpeDatum

sought to enjoy a “free ride” off of the license fees paid by ZoomInfo’s legitimate customers.

       10.     Beginning in February 2020, CarpeDatum gained unauthorized access to

ZoomInfo’s database.      CarpeDatum’s own managing partner has conducted downloads of

ZoomInfo data using logins from another customer’s account. These actions allowed CarpeDatum

to acquire and gain knowledge of ZoomInfo’s proprietary database using improper means. On

information and belief, CarpeDatum used and continues to use the improperly acquired data to

market and promote its products and services.

       11.     CarpeDatum acted knowingly, intentionally, and willfully in accessing and using

ZoomInfo’s proprietary information without authorization and without compensating ZoomInfo.

CarpeDatum knew that its actions were unauthorized because it was a customer until December

2019. CarpeDatum therefore intentionally and wrongfully profited from its unauthorized use of

ZoomInfo’s proprietary information, including, but not limited to, by reducing the time, effort, and




                                                 4
Case 1:20-cv-03553-STV Document 1 Filed 12/02/20 USDC Colorado Page 5 of 11




expense associated with identifying and contacting potential new customers and business

opportunities.

       12.       CarpeDatum knew that ZoomInfo’s data was confidential and proprietary and

subject to restrictive license agreements. Even so, CarpeDatum knowingly accessed and acquired

knowledge of ZoomInfo’s data without any license or authorization to do so. On information and

belief, CarpeDatum took these actions to profit from ZoomInfo’s data without paying ZoomInfo.

       13.       At all relevant times, CarpeDatum had a duty to train and supervise the conduct of

its employees and agents acting on its behalf. CarpeDatum breached this duty in two ways:

                 (a)    by failing to train and monitor its employees and agents adequately; and

                 (b)    by failing to have appropriate policies in place regarding unauthorized

       access to computer systems, communication, storage networks, and copyrighted works and

       trade secrets, and/or failing to enforce such policies.

       14.       On information and belief, all of CarpeDatum’s alleged actions here were

performed by employees or other agents of CarpeDatum within the scope of their employment or

other agency relationship with CarpeDatum, on CarpeDatum’s behalf, and for CarpeDatum’s

benefit.

                                 FIRST CLAIM FOR RELIEF
                       (Theft of Trade Secrets – 18 U.S.C. § 1832, et seq.)

       15.       ZoomInfo incorporates herein by reference the allegations in paragraphs 1 through

14.

       16.       ZoomInfo gathers, organizes, generates, collects, and assembles in-depth,

commercially valuable information (including reporting structures, contact information, and other

data), expending substantial time, labor, and expense to do so. ZoomInfo’s database and the


                                                 5
Case 1:20-cv-03553-STV Document 1 Filed 12/02/20 USDC Colorado Page 6 of 11




information contained therein comprise a compilation of business information. This information

is used in interstate commerce.

       17.     The compilation of information in ZoomInfo’s database derives independent

economic value from not being generally known to, and not being readily ascertainable through

proper means by, those who are not licensed by ZoomInfo to access the database. Specifically,

ZoomInfo works as a subscriber-based platform; to gain access to ZoomInfo’s collection of

information, subscribers must pay a fee. Therefore, ZoomInfo’s very business model depends on

the secrecy and independent value of its information. If subscribers could get ZoomInfo’s

information elsewhere for free or by paying less, they would. Non-licensees, such as CarpeDatum,

obtain economic value from the acquisition, disclosure, or use of the information in ZoomInfo’s

database.

       18.     ZoomInfo has taken reasonable measures to protect and keep the information in its

database secret. These measures include limiting access to those customers who agree to the terms

of access in the licensing agreement, and requiring password authentication to access the database

through its secure online portal. ZoomInfo also monitors access to the database and use of the

information to further ensure its security.

       19.     CarpeDatum used improper means, including theft, to obtain access to, and acquire

information from, ZoomInfo’s database. CarpeDatum knew, or had reason to know, at the time it

obtained and at the times it used ZoomInfo’s information, that this information was obtained from

persons or entities owing ZoomInfo a duty to maintain its secrecy.

       20.     CarpeDatum received and possessed information from ZoomInfo’s proprietary

database that CarpeDatum knew to have been converted without authorization.



                                                6
Case 1:20-cv-03553-STV Document 1 Filed 12/02/20 USDC Colorado Page 7 of 11




       21.    CarpeDatum willfully and maliciously misappropriated ZoomInfo’s trade secrets

by acquiring and using the information contained in ZoomInfo’s proprietary computer systems for

CarpeDatum’s financial gain without authorization.

       22.    CarpeDatum’s actions have damaged ZoomInfo through the lost opportunity to

realize licensing revenue and the diminution of the market value of its proprietary information.

On information and belief, CarpeDatum has been unjustly enriched by the use of valuable

marketing and sales information without paying compensation, and through the consummation of

business transactions that would not have occurred without use of the stolen information.

ZoomInfo would, in the alternative, be entitled to a reasonable royalty for CarpeDatum’s use of

the information.

       23.    CarpeDatum is liable to ZoomInfo for damages for ZoomInfo’s actual losses and

CarpeDatum’s unjust enrichment, in an amount to be proven at trial, or for a reasonable royalty

pursuant to 18 U.S.C. § 1836(b)(3)(B).     ZoomInfo is entitled to an injunction preventing

CarpeDatum from continuing to acquire, possess, or use information obtained from ZoomInfo’s

database, or requiring CarpeDatum to pay a reasonable royalty for future acquisition or use.

Finally, ZoomInfo is entitled to exemplary damages under 18 U.S.C. § 1836(b)(3)(C), and to its

reasonable attorneys’ fees under 18 U.S.C. § 1836(b)(3)(D).

                             SECOND CLAIM FOR RELIEF
                   (Misappropriation of Trade Secrets – C.R.S. § 7-74-102)

       24.    ZoomInfo incorporates herein by reference the allegations in paragraphs 1 through

23.

       25.    CarpeDatum is liable to ZoomInfo for damages for ZoomInfo’s actual losses and

CarpeDatum’s unjust enrichment, in an amount to be proven at trial. ZoomInfo is entitled to an


                                               7
Case 1:20-cv-03553-STV Document 1 Filed 12/02/20 USDC Colorado Page 8 of 11




injunction preventing CarpeDatum from continuing to acquire, possess, or use information

obtained from ZoomInfo’s database, or requiring CarpeDatum to pay a reasonable royalty for

future use. Finally, because CarpeDatum’s misappropriation was attended by circumstances of

fraud, malice, or a willful and wanton disregard of the ZoomInfo’s right and feelings, ZoomInfo

is entitled to exemplary damages under C.R.S. § 7-74-104(2)

                              THIRD CLAIM FOR RELIEF
                       (Misappropriation of Confidential Information)

       26.     ZoomInfo incorporates herein by reference the allegations in paragraphs 1 through

25.

       27.     ZoomInfo gathers, organizes, generates, collects, and assembles in-depth,

commercially valuable confidential and proprietary information (including reporting structures,

contact information, and other data), expending substantial time, labor, and expense to do so.

       28.     CarpeDatum intentionally and without permission acquired and used confidential

information from ZoomInfo’s database. CarpeDatum has taken a “free ride” on ZoomInfo’s skill,

labor, and costly and substantial efforts in creating and securing its commercially valuable

database.

       29.     ZoomInfo has lost profits and suffered the diminution of the market value of its

database because of CarpeDatum’s actions. As a result, CarpeDatum is liable to ZoomInfo for

compensatory damages including wrongfully derived revenues in an amount to be proven at trial.

                             FOURTH CLAIM FOR RELIEF
                      (Circumvention of Copyright Protection Systems
                                 17 U.S.C. §§ 1201, 1203)

       30.     ZoomInfo incorporates herein by reference the allegations in paragraphs 1 through

29.


                                                8
Case 1:20-cv-03553-STV Document 1 Filed 12/02/20 USDC Colorado Page 9 of 11




       31.     ZoomInfo’s database is an original work of authorship containing copyrightable

subject matter for which copyright protection exists under the Copyright Act. ZoomInfo has filed

for copyright registration with the United States Copyright Office in compliance with 17 U.S.C.

§ 101 et seq. ZoomInfo’s copyright was registered December 27, 2010, with registration number

TX0007487999.

       32.     ZoomInfo employs technical measures including password protection, mail

monitoring, and list protection to protect its copyrighted works. These works include its database,

business intelligence reports, and supporting infrastructure, which effectively control access to

these works.

       33.     CarpeDatum, through its unauthorized use of access and login credentials,

circumvented these measures to access and use ZoomInfo’s copyrighted works.

       34.     As a direct and proximate result of the foregoing acts, ZoomInfo has been, and will

continue to be, harmed. ZoomInfo is entitled to its actual damages, in addition to any of

CarpeDatum profits attributable to its conduct under 17 U.S.C. § 1201(c)(1)-(2). In the alternative,

ZoomInfo is entitled to statutory damages under 17 U.S.C. § 1201(c)(3). ZoomInfo is also entitled

to its reasonable attorneys’ fees and costs under 17 U.S.C. § 1203(b)(4)-(5).

                                 FIFTH CLAIM FOR RELIEF
                                        (Negligence)

       35.     ZoomInfo incorporates herein by reference the allegations in paragraphs 1 through

34.

       36.     At all relevant times, CarpeDatum had a duty to take reasonable care in training

and supervising its employees and other agents acting on its behalf.




                                                 9
Case 1:20-cv-03553-STV Document 1 Filed 12/02/20 USDC Colorado Page 10 of 11




            37.      CarpeDatum breached this duty in two ways: (1) by failing to train and supervise

its employees regarding basic data security obligations; and (2) by allowing its employees to

participate in the unlawful conduct alleged above. A reasonable entity would have implemented

and enforced a policy banning this kind of conduct. CarpeDatum failed to do so.

            38.      It is foreseeable that the failure to train and supervise employees and other agents

about appropriate methods for obtaining sales and marketing information for the benefit of

CarpeDatum would harm ZoomInfo.

            39.      As a direct and proximate cause of CarpeDatum’s negligence, ZoomInfo lost

profits.         CarpeDatum’s negligence also reduced the market value of ZoomInfo’s database.

CarpeDatum is therefore liable to ZoomInfo for compensatory damages in an amount to be proven

at trial.

                                          PRAYER FOR RELIEF

            WHEREFORE, ZoomInfo prays for the following relief:

            1.       Entry of judgment in its favor and against CarpeDatum on all counts;

            2.       A declaration that CarpeDatum’s unlawful conduct was willful and knowing;

            3.       As to its First Claim for Relief, ZoomInfo’s actual damages, restitution for

CarpeDatum’s unjust enrichment, or a reasonable royalty, in an amount to be proven at trial;

            4.       As to its Second Claim for Relief, ZoomInfo’s actual damages, restitution for

CarpeDatum’s unjust enrichment, or a reasonable royalty, in an amount to be proven at trial;

            5.       As to its Third Claim for Relief, compensatory damages in an amount to be proven

at trial;




                                                      10
Case 1:20-cv-03553-STV Document 1 Filed 12/02/20 USDC Colorado Page 11 of 11




            6.    As to its Fourth Claim for Relief, actual damages in an amount to be proven at trial,

or statutory damages as provided for by 17 U.S.C. § 1201(c)(3);

            7.    As to its Fifth Claim for Relief, compensatory damages in an amount to be proven

at trial;

            8.    An award of exemplary damages for CarpeDatum’s willful and knowing

misappropriation;

            9.    Immediate and permanent injunctive relief enjoining CarpeDatum from using

ZoomInfo’s trade secrets, copyrighted materials, and misappropriated products and services, or

requiring CarpeDatum to pay a reasonable royalty for future use;

            10.   An award of ZoomInfo’s costs of suit, including the costs of experts and reasonable

attorneys’ fees as permitted by law, including 18 U.S.C. § 1836(b)(3)(D), C.R.S. § 7-74-105, and

17 U.S.C. §§ 1203(b)(4)-(5); and

            11.   An award of pre- and post-judgment interest; and such other relief as the Court may

deem just and equitable.

            DATED: December 2, 2020

                                                        Respectfully submitted,

                                                        FORTIS LAW PARTNERS LLC

                                                        s/ Henry M. Baskerville
                                                        Henry M. Baskerville, Atty. Reg. #49431
                                                        Fortis Law Partners LLC
                                                        1900 Wazee Street, Suite 300
                                                        Denver, CO 80202
                                                        Phone: (303) 295-9700
                                                        Fax: (303) 295-9701
                                                        hbaskerville@fortislawpartners.com
                                                        Attorneys for Plaintiff



                                                   11
